J-S74035-14


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                  IN THE SUPERIOR COURT OF
                                                     PENNSYLVANIA
                        Appellee

                   v.

DAVID J. WILSON,

                        Appellant                   No. 1354 EDA 2014

          Appeal from the PCRA Order Entered October 24, 2012
            in the Court of Common Pleas of Delaware County,
           Criminal Division, at No(s): CP-23-CR-0001279-2010

BEFORE: BENDER, P.J.E., DONOHUE, and STRASSBURGER,* JJ.

MEMORANDUM BY STRASSBURGER, J.:                  FILED JANUARY 20, 2015

      David J. Wilson (Appellant) appeals pro se from the October 24, 2012

order dismissing his petition filed pursuant to the Post Conviction Relief Act

(PCRA), 42 Pa.C.S. §§ 9541-9546. Upon review, we vacate the order of the

PCRA court and remand this case for the appointment of counsel and

proceedings consistent with this memorandum.

      We begin the analysis of the factual and procedural histories of this

case with a summary of the facts underlying Appellant’s conviction for

persons not to possess a firearm.

      Officer John Benozich testified that he was on patrol on
      September 1, 2009, with Officer Murphy when they received a
      radio call dispatching them to the 300 block of West Mallory for a
      robbery. The radio call indicated that three black males wearing
      all black clothing had engaged in a robbery in which they
      displayed a shotgun.       Officers Benozich and Murphy were
      approximately one block from the area at 23rd and Wetherol at
      the time they received the call.


* Retired Senior Judge assigned to the Superior Court.
J-S74035-14



            Approximately one minute to one and a half minutes later,
     Officer Benozich observed a black male wearing a dark chocolate
     hoody with dark color jeans. The male was Appellant. Appellant
     was walking towards the officers’ vehicle, when Officer Benozich
     saw “his eyes light up as if like startled that he seen [sic] the
     police and then continued walking[,]” heading away from the
     vehicle.    As Appellant was walking away from the officers’
     vehicle, Officer Benozich observed Appellant pull down his hood
     with his right hand and, at the same time, move his left hand to
     his side to drop a black item. Officer Benozich thought the item
     was a firearm. At the time Appellant dropped this item, the
     officers did not have lights or sirens activated on the vehicle, and
     they had not told him to stop.

            Officer Murphy then reversed the vehicle to follow
     Appellant. Officer Benozich then exited the vehicle to conduct a
     pedestrian stop.     By the time Officer Benozich approached
     Appellant, he was approximately 30 to 41 feet away from where
     he dropped the item. While Officer Benozich stopped Appellant,
     Officer Murphy went to retrieve the discarded item, and
     discovered that it was a firearm. Based upon the discovery of
     this firearm, Appellant was arrested.

            Based on the officer’s testimony, [Appellant’s motion to
     suppress the firearm] was denied. Following a jury trial on July
     7-8, 2010, Appellant was found guilty of persons not to possess
     firearms. The trial court sentenced Appellant to four to eight
     years’ imprisonment. This sentence was imposed consecutively
     to a sentence of six to twenty-four months’ imprisonment, which
     Appellant received in another matter after he pleaded guilty to
     flight to avoid apprehension, 18 Pa.C.S.[] § 5126.

Commonwealth v. Wilson, 40 A.3d 196 (Pa. Super. 2011) (unpublished

memorandum at 1-3) (citations omitted).

     On December 19, 2011, a panel of this Court affirmed Appellant’s

judgment of sentence. Id.     In so doing, this Court permitted counsel to

withdraw pursuant to Anders v. California, 386 U.S. 738 (1967) and

Commonwealth v. Santiago, 978 A.2d (Pa. 2009).


                                    -2-
J-S74035-14


            On March 22, 2012, Appellant timely filed a pro se PCRA
     petition and brief in support thereof. The following day, the
     PCRA court appointed counsel and directed counsel to file an
     amended PCRA petition or no merit letter. On April 4, 2012,
     Appellant pro se filed a “‘Partial’ Amendment to Post Conviction
     Relief Petition,” pending amendment “in the future by appointed
     counsel.”

            On May 8, 2012, the PCRA court granted counsel’s request
     for additional time to file an amended PCRA petition or a no
     merit letter. On June 28, 2012, counsel filed an application to
     withdraw and a no merit letter pursuant to Commonwealth v.
     Turner, 544 A.2d 927 (Pa. 1988), and Commonwealth v.
     Finley, 550 A.2d 213 (Pa. Super. 1988) (en banc). Therein,
     counsel addressed the issues raised in Appellant’s initial PCRA
     petition and the reasons why none had merit. On June 29,
     2012, the PCRA court filed a notice of intent to dismiss
     Appellant’s PCRA petition without a hearing for the reasons set
     forth in counsel’s Turner/Finley letter.

            On July 13, 2012, Appellant filed a response to counsel’s
     no merit letter and requested an evidentiary hearing, raising
     additional issues.      The PCRA court forwarded Appellant’s
     response to counsel. Counsel sent a letter to the PCRA court
     indicating “my legal analysis as outlined in my 6/28/12 Finley
     letter remains unchanged.” Letter from Counsel to PCRA Court,
     10/22/2012. On October 24, 2012, the PCRA court apparently
     issued an order dismissing Appellant’s PCRA petition and
     granting counsel’s application to withdraw. On the order itself,
     there is indication that it was sent to Appellant via certified mail;
     however, the docket does not reflect service upon Appellant, and
     the record does not contain evidence that Appellant received the
     order.

           Nonetheless, Appellant claims that he filed a notice of
     appeal with the Superior Court November 24, 2012.           See
     Appellant’s Response to Order to Quash, 4/15/2013, at ¶ 1. On
     December 13, 2012, Appellant filed with the PCRA court an
     “application for rehearing/reargument” again raising the issues
     he put forward in his response to the Turner/Finley letter.

          On February 27, 2013, Appellant learned that he no longer
     had an active case in the PCRA court. See Appellant’s Response
     to Order to Quash, 4/15/2013, at ¶ 4. On March 20, 2013,


                                     -3-
J-S74035-14


     Appellant filed in the PCRA court a notice of appeal from the
     October 24, 2012 order dismissing his petition. On April 5,
     2013, the PCRA court entered an order directing Appellant to file
     a statement of errors complained of on appeal within 21 days.
     The PCRA court indicates that Appellant complied by filing a
     statement on April 8, 2012, see PCRA Court Opinion, 7/23/2013,
     at 2 n.1; however, the certified record does not contain this
     statement. Based upon the PCRA court’s discussion of the
     missing statement, Appellant raised five issues therein.

            On April 2, 2013, this Court issued a rule to show cause
     why the appeal should not be quashed as untimely filed.
     Appellant timely filed a response, and the issue of the timeliness
     of the appeal was referred to the panel of this Court assigned to
     decide the merits of the appeal. On July 23, 2013, the PCRA
     court filed an opinion recommending that this Court treat this
     appeal “as a timely appeal nunc pro tunc from the October 24,
     2012 order due to a breakdown in the operation of the courts.”
     Id. at 2 (citing Commonwealth v. Smith, 501 A.2d 273, 275
     (Pa. Super. 1985)). The PCRA court noted that, alternatively,
     the lack of proper notice means that the appeal period has not
     yet begun to run, id. at 2; the Commonwealth in its brief adopts
     this alternative view and suggests that this Court should assume
     jurisdiction over the appeal in the interest of judicial economy,
     “consistent with Pa.R.A.P. 905(a)(5).” Commonwealth’s Brief at
     6.

Commonwealth v. Wilson, 97 A.3d 806 (Pa. Super. 2014) (unpublished

memorandum at 1-4).

     The issue with respect to the timeliness of this appeal was resolved by

this Court in a memorandum filed on February 19, 2014. Id. Specifically, a

panel of this Court quashed Appellant’s appeal concluding that “given the

multiple problems with the procedure and record in this case, … interests of

justice are best served by quashing this appeal.” Id. at 7.       The panel

directed the Clerk of Courts of Delaware County as follows.




                                    -4-
J-S74035-14


             Upon return of the record to the PCRA court, the clerk of
      courts shall make the order dismissing Appellant’s PCRA petition
      final by serving it upon Appellant and so noting on the docket as
      required by Pa.R.Crim.P. 114. Thereafter, Appellant may file a
      notice of appeal within 30 days; if so, the PCRA court may order
      Appellant to file with the clerk of courts and serve upon the
      PCRA judge a concise statement of errors pursuant to Pa.R.A.P.
      1925(b).

Id.

      The docket entries indicate that, on April 4, 2014, the Clerk of Courts

served an order on Appellant; however, that order is not contained in the

certified record.   Nonetheless, on April 25, 2014, Appellant filed pro se a

notice of appeal to this Court, and both Appellant and the PCRA court

complied with Pa.R.A.P. 1925.

      On appeal, Appellant sets forth inartfully a litany of issues. However,

due to the nature of the defects in the certified record, we are unable to

conduct meaningful review of those issues.

            The fundamental tool for appellate review is the official
      record of the events that occurred in the trial court. To ensure
      that an appellate court has the necessary records, the
      Pennsylvania Rules of Appellate Procedure provide for the
      transmission of a certified record from the trial court to the
      appellate court. The law of Pennsylvania is well settled that
      matters which are not of record cannot be considered on appeal.
      Thus, an appellate court is limited to considering only the
      materials in the certified record when resolving an issue. In this
      regard, our law is the same in both the civil and criminal context
      because, under the Pennsylvania Rules of Appellate Procedure,
      any document which is not part of the officially certified record is
      deemed non-existent—a deficiency which cannot be remedied
      merely by including copies of the missing documents in a brief or
      in the reproduced record. The emphasis on the certified record
      is necessary because, unless the trial court certifies a document
      as part of the official record, the appellate judiciary has no way


                                     -5-
J-S74035-14


     of knowing whether that piece of evidence was duly presented to
     the trial court or whether it was produced for the first time on
     appeal and improperly inserted into the reproduced record.
     Simply put, if a document is not in the certified record, the
     Superior Court may not consider it.

           This Court cannot meaningfully review claims raised on
     appeal unless we are provided with a full and complete certified
     record. This requirement is not a mere “technicality” nor is this
     a question of whether we are empowered to complain sua sponte
     of lacunae in the record. In the absence of an adequate certified
     record, there is no support for an appellant’s arguments and,
     thus, there is no basis on which relief could be granted.

           The certified record consists of the “original papers
           and exhibits filed in the lower court, the transcript of
           proceedings, if any, and a certified copy of the
           docket entries prepared by the clerk of the lower
           court.”

     Pa.R.A.P.1921.

             Our law is unequivocal that the responsibility rests upon
     the appellant to ensure that the record certified on appeal is
     complete in the sense that it contains all of the materials
     necessary for the reviewing court to perform its duty.         To
     facilitate an appellant’s ability to comply with this requirement,
     our Supreme Court adopted the following procedural rule
     effective as of June 1, 2004: The clerk of the lower court shall,
     at the time of the transmittal of the record to the appellate
     court, mail a copy of the list of record documents to all counsel
     of record, or if unrepresented by counsel, to the parties at the
     address they have provided to the clerk. The clerk shall note on
     the docket the giving of such notice. Pa.R.A.P.1931(d). As the
     explanatory comment to Rule 1931 indicates, if counsel (or a
     party) discovers that anything material has been omitted from
     the certified record, the omission can be corrected pursuant to
     the provisions of Rule of Appellate Procedure 1926. Under Rule
     1926, an appellate court may direct that an omission or
     misstatement shall be corrected through the filing of a
     supplemental certified record. However, this does not alter the
     fact that the ultimate responsibility of ensuring that the
     transmitted record is complete rests squarely upon the appellant
     and not upon the appellate courts. Pa.R.A.P.1931.


                                    -6-
J-S74035-14



           With regard to missing transcripts, the Rules of Appellate
     Procedure require an appellant to order and pay for any
     transcript necessary to permit resolution of the issues raised on
     appeal. Pa.R.A.P.1911(a). … When the appellant … fails to
     conform to the requirements of Rule 1911, any claims that
     cannot be resolved in the absence of the necessary transcript or
     transcripts must be deemed waived for the purpose of appellate
     review. It is not proper for either the Pennsylvania Supreme
     Court or the Superior Court to order transcripts nor is it the
     responsibility of the appellate courts to obtain the necessary
     transcripts.

            In the absence of specific indicators that a relevant
     document exists but was inadvertently omitted from the certified
     record, it is not incumbent upon this Court to expend time, effort
     and manpower scouting around judicial chambers or the various
     prothonotaries’ offices of the courts of common pleas for the
     purpose of unearthing transcripts, exhibits, letters, writs or PCRA
     petitions that well may have been presented to the trial court
     but never were formally introduced and made part of the
     certified record. If, however, a copy of a document has been
     placed into the reproduced record, or if notes of testimony are
     cited specifically by the parties or are listed in the record
     inventory certified to this Court, then we have reason to believe
     that such evidence exists. In this type of situation, we might well
     make an informal inquiry to see if there was an error in
     transmitting the certified record to this Court. We might also
     formally remand the matter to the trial court to ascertain
     whether notes of testimony or other documentation can be
     located and transmitted. If a remand is necessary, it is
     appropriate to direct the trial court to determine why the
     necessary documentation was omitted from the certified record.
     An appellant should not be denied appellate review if the failure
     to transmit the entire record was caused by an extraordinary
     breakdown in the judicial process. However, if the appellant
     caused a delay or other problems in transmitting the certified
     record, then he or she is not entitled to relief and the judgment
     of the court below should be affirmed.

Commonwealth v. Preston, 904 A.2d 1, 6-8 (Pa. Super. 2006) (en banc)

(citations and quotations omitted).



                                      -7-
J-S74035-14


      Instantly, we are perplexed by the number and type of documents

missing from the certified record in the instant case, particularly in light of

the fact that this case has been to this Court twice before, and some of

those documents were previously included. The missing documents include,

but are not limited to: 1) Appellant’s pro se PCRA petition; 2) jury trial

transcripts; 3) pre-sentence hearing transcript; 4) sentencing transcript; 5)

affidavit of probable cause; 6) trial court opinion; 7) copies of pre-trial

motions; 8)   Appellant’s partial amendment to the PCRA petition filed on

April 4, 2012; 9) Appellant’s pro se application for credit for time served filed

on September 12, 2012; 10) the Rule 907 notice; 11) any order dismissing

the PCRA petition; 12) Appellant’s pro se brief in opposition to PCRA

counsel’s no-merit letter filed on July 13, 2012; and 13) counsel’s response

to Appellant’s response to the no-merit letter.

      Because of these deficiencies, this Court went above and beyond the

call of duty and made an informal request to the Clerk of Courts of Delaware

County to recover these documents. Consequently, on December 18, 2014,

the Clerk of Courts transmitted a supplemental record. That record included

the jury verdict slip from July 8, 2010 and PCRA counsel’s no-merit letter

filed on June 28, 2012.     None of the other aforementioned documents or

transcripts was included.

      Because Appellant is acting pro se and is currently incarcerated, we

conclude that “the failure to transmit the entire record was caused by an



                                      -8-
J-S74035-14


extraordinary breakdown in the judicial process.” Preston, 904 A.2d at 8.1

Moreover, we cannot see how these severe deficiencies could possibly be

remedied by Appellant at this point without the appointment of counsel to

aid him. See Pa.R.Crim.P. 904(E) (“The judge shall appoint counsel to

represent a defendant whenever the interests of justice require it[.]”). As

such, we remand this case to the PCRA court for appointment of counsel and

completion of the record. After reviewing all of the documents and all of the

issues Appellant has set forth, counsel shall either amend the PCRA petition

or file a no-merit letter pursuant to Turner/Finley.     We direct the PCRA

court, the Clerk of Courts, and new counsel to ensure that any of the

documents set forth on the list of docket entries is included in the certified

record in the event that this Court is required to conduct further review in a

subsequent appeal.

      Order vacated.   Case remanded for proceedings consistent with this

memorandum. Jurisdiction relinquished.




1
  Even the PCRA court acknowledged that there have been breakdowns in
the judicial process. For example, on July 17, 2013, the PCRA court filed an
opinion “recommending that the Superior Court treat [Appellant’s first]
appeal…as timely nunc pro tunc.” PCRA Court Opinion, 7/23/2013, at 1.
However, we cannot discern the exact reasoning for the PCRA court’s
suggestion, as the July 17, 2013 opinion is not contained in the certified
record.


                                    -9-
J-S74035-14

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 1/20/2015




                          - 10 -